Per Curiam,
This appeal is from am order discharging a rule to open a confessed judgment entered against a married woman on the allegation that the petitioner was surety for her husband. The judgment had been-of record twenty-two years and had been four times revived before the petition for a rale to open was presented. On the hearing it was found that the money borrowed of the plaintiff was used by the husband and wife for the improvement of their real estate, the title to which they held by entireties, upon a rehearing the court saw no sufficient reason to change this finding. The judgment note was executed after the Act of June 3, 1887, P. L. 332, and was presumably a valid obligation of the petitioner: Abell v. Chaffee, 154 Pa. 254. The burden of showing its invalidity vas upon her. We find no error in the conclusion reached by the court, and the order is affirmed. •